Name: Commission Regulation (EC) No 2654/1999 of 16 December 1999 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  cooperation policy
 Date Published: nan

 Important legal notice|31999R2654Commission Regulation (EC) No 2654/1999 of 16 December 1999 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk Official Journal L 325 , 17/12/1999 P. 0010 - 0011COMMISSION REGULATION (EC) No 2654/1999of 16 December 1999amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 15 thereof,Whereas:(1) Regulation (EC) No 1255/1999 replaces, with effect from 1 January 2000, Council Regulation (EEC) No 804/68(2), as last amended by Regulation (EC) No 1587/96(3), and, inter alia, Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates(4), as last amended by Regulation (EEC) No 1435/90(5). To take account of these new arrangements, Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk(6), as last amended by Regulation (EC) No 2501/1999(7), must be amended. Definitions of the products qualifiying for this aid scheme should be added to that Regulation and the body to which aid applicants should address their applications should be specified. These provisions are to apply from 1 January 2000.(2) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EEC) No 2921/90 is hereby amended as follows:1. The introductory part of paragraph 2 is replaced by the following: "2. Aid shall be paid on the basis of a written application submitted by the casein or caseinate producer to the competent authority in the Member State where the caseins or caseinates were produced, stating:"2. The following paragraph is added: "4. For the purposes of this Regulation:(a) 'skimmed milk' means the milk of one or more cows or goats to which nothing has been added and which has been only partially skimmed so as to reduce its fat content to no more than 0,10 %;(b) 'raw casein' means products, insoluble in water, obtained from skimmed milk by precipitation through microbial acidification or the addition of acids, rennet or other milk-coagulating enzymes, regardless of any prior use of ion exchange or concentration processes;(c) 'casein' means washed and dried products, insoluble in water and obtained from raw casein or skimmed milk by precipitation through microbial acidification or the addition of acids, rennet or other milk-coagulating enzymes, regardless of any prior use of ion exchange or concentration processes;(d) 'caseinates' means products obtained by drying casein or raw casein treated with neutralising agents."Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 148, 28.6.1968, p. 13.(3) OJ L 206, 16.8.1996, p. 21.(4) OJ L 169, 18.7.1968, p. 6.(5) OJ L 138, 31.5.1990, p. 8.(6) OJ L 279, 11.10.1990, p. 22.(7) OJ L 304, 27.11.1999, p. 13.